IN THE SUPREME COURT OF THE STATE OF DELAWARE



STANFORD FOWLER,                              §
                                              §      No. 95, 2015
      Plaintiff Below-Appellant,              §
                                              §      Court Below – Superior Court
      v.                                      §      of the State of Delaware,
                                              §      in and for New Castle County
STATE OF DELAWARE,                            §      C.A. No.: 14A-01-001
                                              §
      Defendant Below-Appellee.               §

                          Submitted: September 30, 2015
                          Decided: October 2, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

      On this 2nd day of October 2015, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its Opinion and Order dated January 28, 2015.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice